Citation Nr: 1118620	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  07-16 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
In Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for tinea pedis.

4.  Entitlement to service connection for skin spots. 

5.  Entitlement to service connection for shortness of breath  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran was a long time member of the Tennessee Army National Guard, retiring in February 2006, after 20 years.  During this period, he had active military service from September 1984 to February 1985, from September 1990 to July 1991, and from August 2004 to November 2005.  The latter two periods included service in the Persian Gulf region.  

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2006 rating decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A review of the record shows that in the July 2006 rating decision and then again in a March 2007 statement of the case, the RO asserted that the decision was being made based on a rebuilt claims file and that service treatment records from the Veteran's earlier periods of active duty were unavailable.  It was stated that if the missing records were found that the RO decisions would be reconsidered.  In August 2009, a memo attached to the Veteran's original claims file noted that the Veteran's original claims file had been located and was being forwarded to the RO to be associated with the temporary file that had been created.  

Unfortunately, once the two claims files were united, it does not appear that any subsequent decision was ever issued to consider the record in its entirety.

As such, a remand is necessary so that a decision may be rendered based on a review of the Veteran's entire claims file.

Accordingly, the case is REMANDED for the following action:

Conduct any logical development as indicated by a review of the original and re-built claims files, including seeking any records of relevant treatment and/or conducting examinations as may become indicated.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




